Digitally signed by
                                                                       Reporter of Decisions
                          Illinois Official Reports                    Reason: I attest to the
                                                                       accuracy and integrity
                                                                       of this document
                                  Appellate Court                      Date: 2017.07.19
                                                                       13:09:52 -05'00'




                      Worley v. Fender, 2017 IL App (5th) 160110



Appellate Court       MICHAEL BRUCE WORLEY, Plaintiff-Appellee and Cross-
Caption               Appellant, v. P. JEAN FENDER, DAVIS & SONS OIL COMPANY,
                      STATE AUTO PROPERTY & CASUALTY INSURANCE
                      COMPANY, and FEDERATED MUTUAL INSURANCE
                      COMPANY, Defendants (Federated Mutual Insurance Company,
                      Defendant-Appellant and Cross-Appellee).



District & No.        Fifth District
                      Docket No. 5-16-0110



Rule 23 order filed   March 16, 2017
Motion to publish
granted               May 15, 2017
Opinion filed         May 15, 2017



Decision Under        Appeal from the Circuit Court of Wayne County, No. 12-L-3; the
Review                Hon. Larry D. Dunn, Judge, presiding.



Judgment              Affirmed.


Counsel on            Daniel G. Hasenstab and John P. Cunningham, of Brown & James,
Appeal                P.C., of Belleville, for appellant.

                      William P. Gavin and Catherine E. Gavin, of Gavin Law Firm, of
                      Belleville, for appellee.
     Panel                     JUSTICE GOLDENHERSH delivered the judgment of the court, with
                               opinion.
                               Justices Chapman and Cates concurred in the judgment and opinion.


                                                 OPINION

¶1                                             BACKGROUND
¶2         This appeal arises from a dispute regarding underinsured motorist coverage. Plaintiff,
       Michael B. Worley, sustained serious injuries in an automobile accident on May 12, 2011,
       when he collided with a vehicle operated by P. Jean Fender. At the time of the accident,
       plaintiff was operating a 2005 Freightliner FLD132 box truck during the course and scope of
       his employment with Davis & Sons Oil Company (Davis & Sons). Davis & Sons owned the
       box truck. Fender caused the accident by failing to stop at a stop sign and yield to the vehicle
       plaintiff was driving.
¶3         After the accident, plaintiff filed a personal injury claim against Fender. Fender’s
       automobile was covered by an automobile liability insurance policy issued by State Auto
       Property & Casualty Insurance Company (State Auto). State Auto offered the $100,000 limits
       of Fender’s policy to plaintiff in exchange for a release of all causes of action plaintiff had
       against Fender as a result of the accident. Plaintiff accepted State Auto’s offer, and State Auto
       tendered $100,000 to plaintiff.
¶4         Plaintiff also made a claim against Davis & Sons’ commercial automobile insurance policy
       (policy) issued by defendant, Federated Mutual Insurance Company, which covered the
       vehicle plaintiff was driving at the time of the accident. The policy was initially issued to Davis
       & Sons in April 2004 and was subsequently renewed each year thereafter through the date of
       the accident. At the time of the accident, the policy stated it was effective from April 1, 2011,
       to April 1, 2012. With respect to coverage, the policy provided bodily injury liability limits of
       $1 million. It further provided underinsured motorist coverage limits of $500,000 for directors,
       partners, officers, or owners of the named insured and family members who qualified as
       insureds. The policy provided underinsured motorist coverage limits of $40,000 for any other
       person who qualified as an insured. Defendant denied plaintiff’s demands for underinsured
       motorist benefits on grounds that the limits of the policy’s underinsured motorist coverage for
       plaintiff was $40,000 and plaintiff had already received $100,000 from Fender’s policy.
¶5         Initially, plaintiff filed a four-count complaint against defendants Fender, Davis & Sons,
       and State Auto. Counts III and IV of the original complaint were settled and dismissed, and
       Fender and State Auto were also dismissed.
¶6         Defendant subsequently removed this case to the United States District Court for the
       Southern District of Illinois. While the case was in federal court, plaintiff filed a two-count first
       amended complaint that remains the subject of this appeal. The first count sought declaratory
       relief and a reformation of defendant’s policy so that it provided underinsured motorist
       coverage and benefits to plaintiff with limits of $1 million rather than $40,000. Specifically,
       plaintiff argued the underinsured motorist limits had to be reformed to match the policy’s
       bodily injury liability limits of $1 million because Davis & Sons did not effectively reject the
       policy’s bodily injury liability limits. Plaintiff further alleged that the structure of the policy,


                                                     -2-
       which included step-down underinsured motorist limits for different classes of insureds,
       violated Illinois law and public policy because the terms restricted the limits of coverage based
       solely on an insured’s status at the time of a loss. Plaintiff also sought that defendant be
       required to participate in binding arbitration with plaintiff. The second count alleged
       defendant’s failure to acknowledge plaintiff’s claim for underinsured motorist benefits under
       the policy with reasonable promptness was “vexatious and unreasonable and constitute[d] an
       improper claims practice” under section 154.6 of the Illinois Insurance Code (215 ILCS
       5/154.6 (West 2010)). Plaintiff sought money damages and attorney fees.
¶7          On May 19, 2014, after this case was remanded by the federal court to Wayne County,
       plaintiff filed a motion for summary judgment on count I of plaintiff’s first amended
       complaint. On June 10, 2014, defendant filed a motion for summary judgment on both counts
       of plaintiff’s first amended complaint asserting plaintiff was not an “underinsured motorist” as
       defined by the policy because the limits available under Fender’s policy ($100,000) exceeded
       the underinsured motorist limits available to plaintiff under the policy at issue ($40,000). As
       plaintiff had already received an amount ($100,000) in excess of the limits available to plaintiff
       under the policy ($40,000), defendant argued no underinsured motorist coverage was available
       to plaintiff.
¶8          A hearing on the cross-motions was held on July 23, 2014. On November 10, 2015, the trial
       court entered an order, which granted partial summary judgment in favor of plaintiff on the
       first count and granted summary judgment in favor of defendant on the second count. With
       respect to count I, the court granted plaintiff’s request that the policy be reformed to provide
       underinsured motorist coverage limits equal to the policy’s bodily injury liability limit of $1
       million but rejected plaintiff’s argument that the structure of the policy’s underinsured
       motorist coverage was void under Illinois law. The court further determined no arbitration was
       required concerning plaintiff’s underinsured motorist claim. Regarding count II, the court
       concluded there was no vexatious and unreasonable delay on the part of defendant.
¶9          Defendant subsequently filed a motion to reconsider, which was denied. Defendant then
       timely filed a notice of appeal, and plaintiff timely filed a notice of cross-appeal.

¶ 10                                            ANALYSIS
¶ 11       Defendant’s first contention on appeal alleges the trial court’s order granting partial
       summary judgment in favor of plaintiff on count I of plaintiff’s first amended complaint should
       be reversed. Specifically, defendant alleges the trial court erred in finding Davis & Sons did
       not effectively reject the policy’s liability limits of $1 million or effectively select
       underinsured motorist limits that were lower than $1 million.
¶ 12       The standard of review for a summary judgment is de novo. Clayton v. Millers First
       Insurance Cos., 384 Ill. App. 3d 429, 431, 892 N.E.2d 613, 615 (2008). Similarly, the
       construction of an insurance policy is a question of law which is also reviewed de novo.
       Clayton, 384 Ill. App. 3d at 431, 892 N.E.2d at 615.
¶ 13       The primary goal when interpreting an insurance policy is to give effect to the intent of the
       parties as expressed in the agreement. DeSaga v. West Bend Mutual Insurance Co., 391 Ill.
       App. 3d 1062, 1066, 910 N.E.2d 159, 163 (2009). Where the terms of an insurance policy are
       clear and unambiguous, they must be given their plain and ordinary meaning and enforced as
       written. DeSaga, 391 Ill. App. 3d at 1066, 910 N.E.2d at 163. It is well settled that insurance
       policies are to be liberally construed in favor of the insured and in favor of coverage. DeSaga,

                                                   -3-
       391 Ill. App. 3d at 1066, 910 N.E.2d at 164. Any ambiguity in the language of a policy must be
       resolved against the insurer that drafted the policy. DeSaga, 391 Ill. App. 3d at 1066, 910
       N.E.2d at 164. Moreover, any policy provision that limits or excludes coverage must be
       construed liberally in favor of the insured and against the insurer. DeSaga, 391 Ill. App. 3d at
       1066, 910 N.E.2d at 164.
¶ 14        Summary judgment is appropriate only where “ ‘the pleadings, depositions, and
       admissions on file, together with the affidavits, if any, show that there is no genuine issue as to
       any material fact and that the moving party is entitled to a judgment as a matter of law.’ ”
       Clayton, 384 Ill. App. 3d at 431, 892 N.E.2d at 615 (quoting 735 ILCS 5/2-1005(c) (West
       2004)). Summary judgment is a drastic remedy which should be allowed only where the right
       of the moving party is clear and free from doubt. Jones v. Chicago HMO Ltd. of Illinois, 191
       Ill. 2d 278, 291, 730 N.E.2d 1119, 1127 (2000). As a reviewing court, we may affirm a grant of
       summary judgment on any basis appearing in the record, whether or not the trial court relied on
       that basis and even if the trial court’s reasoning was incorrect. Bank Financial, FSB v.
       Brandwein, 2015 IL App (1st) 143956, ¶ 40, 36 N.E.3d 421.
¶ 15        In this case, it is undisputed that the policy is governed by section 143a-2 of the Illinois
       Insurance Code (Code) (215 ILCS 5/143a-2 (West 2008)). However, the parties dispute which
       version of section 143a-2 applies to the policy in question: (1) the version in effect at the time
       the policy was originally issued in 2004 or (2) the amended version, effective July 16, 2004, in
       effect at the time of the accident. Plaintiff argues the version in effect at the time the policy was
       originally issued should govern while defendant contends the amended version in effect at the
       time of the accident should govern. For the following reasons, we conclude Davis & Sons’
       ineffective rejection of the policy’s bodily injury liability limits/selection of underinsured
       motorist limits lower than the liability limits contravenes either statute and, therefore, supports
       a finding of partial summary judgment in favor of plaintiff on count I of plaintiff’s first
       amended complaint.
¶ 16        In order to reflect the changes made by the 2004 amendment to section 143a-2, the trial
       court cited the amended version in its order but placed a strike through the words/provisions
       removed by the amendment and made bold, italicized, and underlined the words/provisions
       added by the amendment. We will cite to the public act amending the statute, striking through
       the words/provisions removed by the amendment and italicizing the words/provisions added
       by the amendment. In relevant part, section 143a-2 provides:
                    “(1) Additional uninsured motor vehicle coverage. No policy insuring against loss
                resulting from liability imposed by law for bodily injury or death suffered by any
                person arising out of the ownership, maintenance or use of a motor vehicle shall be
                renewed or delivered or issued for delivery in this State with respect to any motor
                vehicle designed for use on public highways and required to be registered in this State
                unless uninsured motorist coverage as required in Section 143a of this Code is included
                in an amount equal to the insured’s bodily injury liability limits unless specifically
                rejected by the insured as provided in paragraph (2) of this Section. Each insurance
                company providing the coverage must provide applicants with a brief description of the
                coverage and advise them of their right to reject the coverage in excess of the limits set
                forth in Section 7-203 of The Illinois Vehicle Code. The provisions of this amendatory
                Act of 1990 apply to policies of insurance applied for after June 30, 1991.


                                                     -4-
                    (2) Right of rejection of additional uninsured motorist coverage. Any named
               insured or applicant After June 30, 1991, every application for motor vehicle coverage
               must contain a space for indicating the rejection of additional uninsured motorist
               coverage. No rejection of that coverage may be effective unless the applicant signs or
               initials the indication of rejection. The applicant may reject additional uninsured
               motorist coverage in excess of the limits set forth in Section 7-203 of the Illinois
               Vehicle Code by making a written request for limits of uninsured motorist coverage
               which are less than bodily injury liability limits or a written rejection of limits in excess
               of those required by law. This election or rejection shall be binding on all persons
               insured under the policy. In those cases, including policies first issued before July 1,
               1991, where the insured has elected to purchase limits of uninsured motorist coverage
               which are less than bodily injury liability limits or to reject limits in excess of those
               required by law, the insurer need not provide in any renewal, reinstatement, reissuance,
               substitute, amended, replacement or supplementary policy, coverage in excess of that
               elected by the insured in connection with a policy previously issued to such insured by
               the same insurer unless the insured subsequently makes a written request for such
               coverage.
                    (3) The original document application indicating the applicant’s selection of
               uninsured motorist coverage limits shall constitute sufficient evidence of the
               applicant’s selection of uninsured motorist coverage limits and shall be binding on all
               persons insured under the policy. For purposes of this Section any reproduction of the
               document application by means of photograph, photostat, microfiche, computerized
               optical imaging process, or other similar process or means of reproduction shall be
               deemed the equivalent of the original document application.
                    (4) For the purpose of this Code the term ‘underinsured motor vehicle’ means a
               motor vehicle whose ownership, maintenance or use has resulted in bodily injury or
               death of the insured, as defined in the policy, and for which the sum of the limits of
               liability under all bodily injury liability insurance policies or under bonds or other
               security required to be maintained under Illinois law applicable to the driver or to the
               person or organization legally responsible for such vehicle and applicable to the
               vehicle, is less than the limits for underinsured coverage provided the insured as
               defined in the policy at the time of the accident. The limits of liability for an insurer
               providing underinsured motorist coverage shall be the limits of such coverage, less
               those amounts actually recovered under the applicable bodily injury insurance policies,
               bonds or other security maintained on the underinsured motor vehicle.” Pub. Act
               93-762, § 5 (eff. July 16, 2004) (amending 215 ILCS 5/143a-2(1)-(4)).
¶ 17       A careful reading of the above provisions indicates that both the preamended and amended
       version of the statute require insurers to include in each automobile liability policy
       underinsured motorist coverage equal to the bodily injury liability limits of the policy unless
       specifically rejected by the insured. In this case, Davis & Sons was the named insured. Thus,
       the policy at issue was required to include underinsured motorist coverage equal to the policy’s
       bodily injury liability limits of $1 million unless specifically rejected by Davis & Sons.
¶ 18       After careful review of the record in its entirety, we find no evidence that indicates Davis &
       Sons made an effective rejection of the policy’s bodily injury liability limits or selection of
       underinsured motorist limits lower than the bodily injury liability limits. In order to make the

                                                     -5-
       rejection of bodily injury liability limits effective, the preamended version of section 143a-2
       required the policy’s application to contain a space for indicating such rejection, which was
       ineffective unless the applicant signed or initialed the indication of rejection. 215 ILCS
       5/143a-2 (West 2002). Here, Davis & Sons did not complete an application for the policy, and
       we find no evidence that a named insured, applicant, or any other individual authorized by
       Davis & Sons signed or initialed a specific rejection/selection of the policy’s lower
       underinsured motorist limits of $40,000 for the category plaintiff fell into as an employee of
       Davis & Sons (“any other persons qualifying as ‘insureds’ ”).
¶ 19       Further, the amendment to the statute and subsequent yearly renewals of the policy do not
       lend support to defendant’s position that Davis & Sons effectively rejected the liability limits
       or selected lower underinsured motorist limits. The amended version of section 143a-2
       provides that a named insured or applicant may effectively reject a policy’s liability limits by
       making a written request for limits of underinsured motorist coverage which are less than the
       bodily injury liability limits or a written rejection of limits in excess of those required by law.
       215 ILCS 5/143a-2 (West 2008). Here, we find no evidence that a named insured, applicant, or
       any other person authorized by Davis & Sons made a written request for underinsured motorist
       limits less than the bodily injury liability limits. Thus, under both the preamended and
       amended version of section 143a-2, we find no evidence that Davis & Sons made an effective
       rejection of the policy’s bodily injury liability limits or a selection of lower underinsured
       motorist limits.
¶ 20       Moreover, the record indicates that neither Todd Davis, the president of Davis & Sons, nor
       his wife Susan Davis, the secretary at Davis & Sons, were made aware of the option to reject
       the policy’s bodily injury liability limits/select lower underinsured motorist limits until after
       plaintiff’s accident. The record shows Davis & Sons never discussed this option with
       defendant after the policy was issued. Although the policy was subsequently renewed yearly
       after the original policy was issued and after the amendment to the statute took effect, Davis &
       Sons never made a calculated, knowing rejection of liability limits or selection of lower
       underinsured motorist limits, regardless of what version of the statute was in effect. In either
       circumstance, defendant failed to assure its insured made a knowing rejection/selection
       regarding underinsured motorist coverage.
¶ 21       Defendant bears the burden to show it complied with section 143a-2 regarding its insured’s
       rejection of the policy’s bodily injury liability limits/selection of lower underinsured motorist
       limits. For the reasons above, we cannot conclude defendant has met its burden. Accordingly,
       the trial court appropriately granted partial summary judgment in favor of plaintiff on count I
       of plaintiff’s first amended complaint and properly reformed the policy to provide coverage
       limits for plaintiff’s underinsured motorist claim equal to the policy’s bodily injury liability
       limits of $1 million.
¶ 22       Defendant relies on a document entitled “Illinois Commercial Auto Coverage Option
       Form” in support of its assertion that Davis & Sons effectively rejected the policy’s bodily
       injury liability limits/selected underinsured motorist limits lower than the policy’s liability
       limits. The first page of this option form from which defendant relies states:
                    “Uninsured Motorists and Underinsured Motorists coverage, unless otherwise
                provided in your policy, pays for bodily injury damages to you, members of your
                family who live with you, and other people riding in your car who are injured by: (1) an
                uninsured motorists, (2) a hit-and-run motorist, or (3) an insured motorist who does not

                                                    -6-
               have enough liability insurance to pay for bodily injury damages to any insured person.
               These coverages, unless otherwise provided in your policy, protect you and your
               family members who live with you while riding in any vehicle or while a pedestrian.
                    Illinois law requires that automobile liability policies include Uninsured Motorists
               and Underinsured Motorists coverage at limits equal to the Bodily Injury Liability
               limits in your policy unless you select a lower limit.
                    Please indicate your desired option below, sign and date this form and promptly
               return.”
¶ 23       Below these provisions, the coverage form provides two columns of limit options. In these
       columns, an “x” is marked in a $500,000 box under the limit for directors, officers, partners, or
       owners of the named insured and family members who qualify as insured. There is also an “x”
       marked in a $40,000 box under the limit for any other person who qualifies as an insured. Next
       to these limit columns are unknown initials dated “4/04.” Although these initials are unknown,
       the record indicates they are the initials of an employee of defendant. The only known
       handwriting on this page of the coverage form is that of Mark Niebrugge, an agent of defendant
       who acquired Davis & Sons’ business and worked on Davis & Sons’ account, whose printing
       is shown on the blanks at the top of the option form. Finally, on what is purported to be the
       second page of the option form is Todd Davis’s signature dated “4/16/04.”
¶ 24       After careful consideration, we cannot conclude this option form is sufficient evidence that
       Davis & Sons effectively rejected the policy’s bodily injury liability limits or effectively
       selected lower underinsured motorist limits. There is nothing on the first page of the coverage
       form, where the alleged rejection is marked, which indicates Davis & Sons made such a
       rejection. As we previously stated, the initials next to the checked box of $40,000 in the “limit
       options” section of the coverage form, which defendant contends limits plaintiff’s
       underinsured motorist coverage to $40,000, are not the initials of any person or employee of
       Davis & Sons. Rather, they are the initials of an individual employed by defendant. Thus, the
       alleged rejection defendant points to was not initialed by the insured as required by the
       preamended version of section 143a-2. 215 ILCS 5/143a-2 (West 2002). With regard to the
       amended version of section 143a-2, this was not a written request for lower underinsured
       motorist coverage made by the insured or applicant as required by statute. 215 ILCS 5/143a-2
       (West 2008).
¶ 25       Regarding Todd Davis’s signature dated April 16, 2004, on what is purported to be the
       second page of the option form, we cannot conclude this was a specific rejection of liability
       limits or selection of lower underinsured motorist limits. We find no affirmation that Todd
       Davis’s signature indicates a specific rejection/selection concerning underinsured motorist
       coverage. The record indicates Todd Davis does not recall ever discussing this option form
       with defendant before signing the line on what is purported to be the second page of the
       coverage form, and as we previously indicate, Todd Davis was not made aware that different
       levels of underinsured motorist limits for his employees were available until after plaintiff’s
       accident. For these reasons, we reject defendant’s argument.
¶ 26       We next address the trial court’s finding that no arbitration is required concerning
       plaintiff’s underinsured motorist claim. Although this issue is not addressed by plaintiff in his
       brief, defendant contends the trial court’s determination should be affirmed. We agree.



                                                   -7-
¶ 27       In Phoenix Insurance Co. v. Rosen, 242 Ill. 2d 48, 949 N.E.2d 639 (2011), our supreme
       court held that the statute mandating underinsured motorist coverage does not require
       arbitration. As our supreme court explained:
                    “Despite the interrelatedness of uninsured-motorist and underinsured-motorist
                coverages, relevant differences exist between the statutory mandates. The Illinois
                Insurance Code requires that ‘any dispute with respect to the coverage and the amount
                of damages’ under an uninsured-motorist policy must be submitted for arbitration. 215
                ILCS 5/143a(1) (West 2006). *** However, the statutory provision mandating
                underinsured-motorist coverage has never required a similar arbitration agreement.
                Indeed, the underinsured-motorist statute has never required arbitration of any kind.”
                Rosen, 242 Ill. 2d at 58-59, 949 N.E.2d at 646-47.
¶ 28       In light of the foregoing, we agree with the trial court’s finding that no arbitration is
       required regarding plaintiff’s underinsured motorist claim. We need not further address this
       issue.
¶ 29       The next issue raised by defendant contends the trial court properly granted summary
       judgment in favor of defendant on count II of plaintiff's first amended complaint which sought
       attorney fees and money damages. In count II of his first amended complaint, plaintiff alleged
       defendant’s failure to acknowledge his underinsured motorist claim constituted a vexatious
       and unreasonable delay in violation of section 154.6 of the Code (215 ILCS 5/154.6 (West
       2010)). For the following reasons, we agree with the trial court’s determination that
       defendant’s conduct was not vexatious or unreasonable.
¶ 30       The question of vexatious and unreasonable delay is a factual one which must be based on
       an assessment of the totality of the circumstances. Norman v. American National Fire
       Insurance Co., 198 Ill. App. 3d 269, 304, 555 N.E.2d 1087, 1110 (1990). There is no single
       factor that is controlling in determining whether a delay is vexatious or unreasonable. Norman,
       198 Ill. App. 3d at 304, 555 N.E.2d at 1110. Rather, it is the attitude of the insurer which must
       be examined. Norman, 198 Ill. App. 3d at 304, 555 N.E.2d at 1110. Where there is a bona fide
       dispute regarding coverage, depending on the circumstances, a delay in settling the claim may
       not violate the statute providing a penalty for an insurer’s vexatious and unreasonable action or
       delay. Millers Mutual Insurance Ass’n of Illinois v. House, 286 Ill. App. 3d 378, 387, 675
       N.E.2d 1037, 1043 (1997). A reviewing court will not disturb a trial court’s determination
       regarding whether an insurer’s action and delay is vexatious and unreasonable absent an abuse
       of discretion. Millers Mutual Insurance Ass’n of Illinois, 286 Ill. App. 3d at 387, 675 N.E.2d at
       1043.
¶ 31       Here, we conclude there was a bona fide coverage dispute regarding plaintiff’s
       underinsured motorist claim which has presented legal and factual issues regarding coverage.
       Further, as we discuss throughout this opinion, both parties have raised legitimate questions
       regarding the changing law with respect to the effective rejection/selection of underinsured
       motorist limits. For these reasons, we conclude defendant’s failure to acknowledge plaintiff’s
       underinsured motorist claim and delay was not vexatious or unreasonable.
¶ 32       Finally, on cross-appeal, plaintiff argues the trial court erred in granting summary
       judgment in favor of defendant on count II of plaintiff’s first amended complaint because the
       step-down limits of the policy violate Illinois public policy and section 143.13a of the Code
       (215 ILCS 5/143.13a (West 2008)). Specifically, plaintiff asserts the alleged selection of lower
       step-down underinsured motorist limits ($500,000 for directors, partners, officers, or owners

                                                   -8-
       of Davis & Sons or a family member who qualified as an insured, and $40,000 for any other
       person who qualified as an insured) is void because the limits are based solely on status. Before
       we address plaintiff’s argument, we reiterate that a reviewing court applies a de novo standard
       of review to an entry of summary judgment. Clayton, 384 Ill. App. 3d at 431, 892 N.E.2d at
       615.
¶ 33       As we previously discussed, a court’s primary objective in construing an insurance policy
       is to ascertain and give effect to the intention of the parties as expressed in the agreement.
       Schultz v. Illinois Farmers Insurance Co., 237 Ill. 2d 391, 400, 930 N.E.2d 943, 948 (2010).
       Where the terms of an insurance policy are clear and unambiguous, they must be enforced as
       written unless doing so would violate public policy. Schultz, 237 Ill. 2d at 400, 930 N.E.2d at
       948. The public policy of this state is reflected in its constitution, statutes, and judicial
       decisions. Schultz, 237 Ill. 2d at 400, 930 N.E.2d at 948. Policy terms that conflict with a
       statute are void and unenforceable. Schultz, 237 Ill. 2d at 400, 930 N.E.2d at 948.
¶ 34       Our supreme court has acknowledged the legislature’s amendment to section 143.13a of
       the Code, effective January 1, 2008, and its intent to prohibit step-down limits based on status
       in policies covering private passenger automobiles. 215 ILCS 5/143.13a (West 2008); Schultz,
       237 Ill. 2d at 408, 930 N.E.2d at 953. In relevant part, section 143.13a provides:
               “Coverage for permissive drivers. Any policy of private passenger automobile
               insurance must provide the same limits of bodily injury liability, property damage
               liability, uninsured and underinsured motorist bodily injury, and medical payments
               coverage to all persons insured under that policy, whether or not an insured person is a
               named insured or permissive user under the policy. If the policy insures more than one
               private passenger automobile, the limits available to the permissive user shall be the
               limits associated with the vehicle used by the permissive user when the loss occurs.”
               215 ILCS 5/143.13a (West 2008).
¶ 35       We conclude the box truck plaintiff was driving at the time of the accident was not a
       “private passenger automobile” within the meaning of section 143.13a of the Code. 215 ILCS
       5/143.13a (West 2008). For this reason, the step-down limits of the policy at issue do not
       violate Illinois law or public policy.
¶ 36       The policy at issue in this case is a commercial automobile liability policy covering
       vehicles of a company, namely Davis & Sons. Todd Davis, the president of Davis & Sons,
       described the vehicle that was driven by plaintiff and involved in the accident as a box truck
       owned by Davis & Sons used exclusively for transporting goods related to the business of
       Davis & Sons. Todd Davis further described the truck as containing a separate cargo area
       walled off from the cab. He also stated the truck’s cab had only one seat which was used by the
       driver, and there were no other passenger seats in the cab.
¶ 37       “A court should not depart from the plain language of a statute by reading into it
       exceptions, limitations, or conditions that the legislature did not intend.” McFatridge v.
       Madigan, 2013 IL 113676, ¶ 18, 989 N.E.2d 165. For the above reasons, we find the
       commercial policy in question is not a “policy of private passenger automobile insurance”
       under section 143.13a of the Code. 215 ILCS 5/143.13a (West 2008). Accordingly, because
       the statutory prohibition does not apply to this policy, we conclude the step-down limits do not
       contravene Illinois law or public policy.



                                                   -9-
¶ 38                                     CONCLUSION
¶ 39      For the aforementioned reasons, we affirm the judgment of the circuit court of Wayne
       County.

¶ 40      Affirmed.




                                              - 10 -